FILED
                             NOT FOR PUBLICATION                            MAR 07 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



ZHAOLIN LIU,                                      No. 08-70866

               Petitioner,                        Agency No. A096-347-964

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Zhaolin Liu, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order denying his motion to reopen removal

proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for

abuse of discretion the denial of a motion to reopen, He v. Gonzales, 501 F.3d


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
1128, 1130-31 (9th Cir. 2007), and we deny in part and dismiss in part the petition

for review.

      The BIA did not abuse its discretion in denying Liu’s motion to reopen as

untimely because Liu filed it more than 90 days after the BIA issued its final order,

see 8 C.F.R. § 1003.2(c)(2), and Liu failed to demonstrate changed country

conditions to qualify for the regulatory exception to the time limit for filing

motions to reopen, see 8 C.F.R. § 1003.2(c)(3)(ii); see also Toufighi v. Mukasey,

538 F.3d 988, 996-97 (9th Cir. 2008) (underlying adverse credibility determination

rendered evidence of changed country conditions immaterial).

      We lack jurisdiction to review Liu’s contentions regarding the BIA’s July

15, 2005, order because his petition for review is not timely as to that order. See

Singh v. INS, 315 F.3d 1186, 1188 (9th Cir. 2003).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                      08-70866